Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 is pending.
Claims 4, 13-14 is withdrawn.
Claims 1-3, 5-12 and 15-20 is examined herewith.
Applicant's election with traverse of the election of specie in the reply filed on 10/27/2020 is acknowledged.  The traversal is on the ground(s) that the restriction/election of specie is incorrect and should be withdrawn.  This is not found persuasive because the technical feature of citric acid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2017/0087072 A1 to Stafford of record teaches a method for improvement of the effects of skin aging through skin tightening (abstract; para [0005]) comprising administering citric acid or a salt thereof to a patient in need thereof (para [0005]) wherein said administering is a subcutaneous injection (para [0005]), but does not teach injection including the papillary dermis, reticular dermis, hypodermis, skin fibrous septa, dermal supported muscles, ground substance and extracellular matrix through administering injections of the aqueous solutions of citric acid excluding structures of the orbit.  Instant claim 4 and 14 is withdrawn since it does not read on the elected specie of skin tightening.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stafford (U.S. Publication 2017/0087072 with an effective filing dated of 9/29/2015).

Stafford teaches a method for improvement of the tired look of human skin comprising administering citric acid or a salt thereof to a patient in need thereof, wherein said administering is subcutaneous injection (claim 1). Stafford teaches that the method of claim 1, wherein said administering tightens subcutaneous fat via strengthening of wall proteins located in the hypodermis of the upper and lower eyelids to thereby enhance facial appearance (claim 2).  Stafford teaches that the method of claim 1, wherein said injection is in the form of one or more blebs or boluses (claim 3). Stafford teaches that the method of claim 1, further comprising measuring one or more improvements in the appearance of the skin with a measuring device (claim 5).  Stafford teaches that the method of claim 1, wherein said citric acid or salt thereof is places in the superficial plane or deep plains of subdermal fat thereby causing skin tightening by connective tissue contractions, increased support of subcutaneous tissue, and providing pores of the patient being treated with the method (claim 19). Stafford teaches that the method of claim 2, wherein said method is used as a preventive measure in a patient in need of such treatment wherein said patient suffers from a skin condition of the eye lids selected from the group consisting of skin tenting, impending skin tenting, lid laxity, skin sag, ptosis or skin overhang which can result in the impairment of the vision of the patient if said condition or condition are left untreated (claim 20).  Stafford teaches that citrate constituted with isotonic water and dextrose can stimulate elastin tensile strength below the dermis and above and below the muscle to tighten skin, decrease the appearance of aging, and contour deficiencies, fine lines and wrinkles. Citrate is found in the serum of individuals, but also can be manufactured and processed (paragraph 0007).  Stafford teaches that the growing appeal of cosmetic medical treatment of said procedures is a testament to the psychological importance of body image and the beneficial outcomes of these procedures. as perceived by the .

Claim(s) 1-3, 5-12, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stafford (WO 2018/182562 with an effective filing date of 3/2/2017).

Stafford teaches a method for improvement of the tired look of human skin comprising administering citric acid or a salt thereof to a patient in need thereof, wherein said administering is subcutaneous injection (claim 1). Stafford teaches that the method of claim 1, wherein said administering tightens subcutaneous fat via strengthening of wall proteins located in the hypodermis of the upper and lower eyelids to thereby enhance facial appearance (claim 2).  Stafford teaches that the method of claim 1, wherein said injection is in the form of one or more blebs or boluses (claim 3). Stafford teaches that the method of claim 1, further comprising measuring one or more improvements in the appearance of the skin with a measuring device (claim 4).  Stafford teaches that the method of claim 1, wherein said citric acid or salt thereof is places in the superficial plane or deep plains of subdermal fat thereby causing skin tightening by connective tissue contractions, increased support of subcutaneous tissue, and providing tensile strength to protein strands below the dermis (claim 5).  Stafford teaches that the method of claim 1, wherein citric acid or salt thereof is obtained from natural sources is synthetic (claim 6).  Stafford teaches that the method according to claim 1, wherein said below the muscle to tighten skin, decrease the appearance of aging, and contour deficiencies, fine lines and wrinkles. Citrate is found in the serum of individuals, but also can be manufactured and processed (paragraph 0008).  Stafford teaches that the growing appeal of cosmetic medical treatment of said procedures is a testament to the psychological importance of body image and the beneficial outcomes of these procedures as perceived by the patients who seek them (paragraph 0004).  Stafford the effect of tightening tented and hanging skin with subcutaneous injections repositions fat and re-compartmentalizes fatty tissue in its more anatomic position (claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (U.S. Publication 2017/0087072) or Stafford (WO 2018/182562) as applied to claims 1-3, 5-12, 18 and 20 above.
Stafford as cited above.
Stafford does not expressly disclose results in re- positioning of soft tissue relating to the muscles that provide support to the dermis, results in fibroblast and elastin up regulation in maintaining dermal structural integrity hence decreasing the effects of aging and other trauma to the visible skin, results in enhancement of 
It would have been obvious to one of ordinary skills in the art that upon administering citric acid for skin tightening would consequently result in re- positioning of soft tissue relating to the muscles that provide support to the dermis, in fibroblast and elastin up regulation in maintaining dermal structural integrity hence decreasing the effects of aging and other trauma to the visible skin, in enhancement of subdermal ground substance and reverses oxidative stress and functions as an antioxidant, results in skin tightening hence diminishing the appearance of stretch marks and scars with the same administration of citric acid to tighten skin with a reasonable expectation of success absent evidence to the contrary.  
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-12 and 15-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,744,110. Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘110 patent and the instant claims are drawn to a method of treating skin with the administration of citric acid subcutaneous.  Therefore, there are significant overlapping scope of inventions with a reasonable expectation of success.


Conclusion

Claims 1-3, 5-12 and 15-20 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627